Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II, claims 7, 9 and 10 in the reply filed on 9 November 2022 is acknowledged.  The traversal is on the grounds that claims 8 and 12 should be included in the elected group because the prior art previously cited does not teach the claims as currently amended.  This is not found persuasive because as applied to the amended claims below, the prior art (Nippon Chemical Co.) teaches the claimed invention in a manner which destroys the unity of invention between claims 7 and 8.   Therefore, because independent claims 7 and 8 lack a special technical feature the restriction between the claim sets is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Chemical Co. (JP 2015-099722 cited in IDS 22 November 2022, using applicant’s provided translation, hereinafter “Nippon Chem”).

In regard to claims 7, 9 and 10, Nippon Chem teaches a secondary battery (title) comprising: a positive electrode comprising: a lithium compound particle comprising lithium, a transition metal (such as Co), oxygen (i.e. an oxide), magnesium (such as for element M), and fluorine (such as for element X) (see paragraph [0010-0025]); and 
a phosphate compound in contact with the lithium compound particle (paragraph [0011, 0030] - particle surface covered with a covering compound such as a titanium containing phosphate),
an electrolyte solution in contact with the lithium compound particle and the phosphate compound (paragraphs [0081, 0091]); and 
a negative electrode (paragraphs [0088]), 
wherein a concentration of magnesium and fluorine in a surface of the lithium compound particle is higher than a concentration of magnesium and fluorine inside of the lithium compound particle (see paragraphs [0020-0021] - M element (i.e. Mg) compound may exist only on the surface of the lithium cobalt composite particle; paragraph [0025] - X atom (i.e. F) may exist only on the surface of lithium cobalt composite particle and may be part of the covering compound; paragraph [0053] - MgF2 is a preferred compound for the covering layer; i.e. the content of Mg and F is higher on the surface than inside the composite oxide as no Mg or F exists inside the particle), and 
wherein the lithium compound particle has a layered rock-salt crystal structure (composite oxide particle expressed as LiaCobO2 - paragraph [0018] - while the prior art does not explicitly disclose a layered rock salt crystal structure it would have been obvious to one of ordinary skill in the art before the effective filing date that lithium composite oxide of such a formula including O2 have a layered rock salt crystal structure as such is the energetically favorable crystal structure for such a stoichiometry).



Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Applicant’s own work including USP 11,444,274 and US PG Pubs 2020/0313228, 2022/0006082, 2021/0265621, 2022/0052335 are considered relevant to the claimed invention.  Although no double patenting issues appear to exist with the claims as currently recited, double patenting issues may arise as claims are amended in the various applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723